AMERICA INC. June 20, 2012 Via EDGAR Donald Sharpe, President U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 Dear Mr. Sharpe: Re:Vampt America, Inc. (Formerly Coronado Corp.) (the “Company”) Form 8-K Filed May 11, 2012 Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 7, 2012 File No. 000-53998 Further to our lawyer, Jenna Virk’s discussions with Ronald E. Alper on June 20, 2012, we hereby seek an extension to respond to comments from the Securities and Exchange Commission to July 5, 2012.We confirm that our response to your comment letter dated June 6, 2012 will be filed on EDGAR no later than July 5, 2012. Thank you for your assistance. Yours truly, VAMPT AMERICA, INC. Per: /s/ Richard Ikebuchi Richard Ikebuchi President and Director
